Matter of Julio A. (2017 NY Slip Op 08464)





Matter of Julio A.


2017 NY Slip Op 08464


Decided on December 5, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 5, 2017

Gische, J.P., Kapnick, Oing, Moulton, JJ.


5107 5106

[*1]In re Julio A., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Bruce A. Young, New York, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Diana Lawless of counsel), for presentment agency.

Order of disposition, Family Court, Bronx County (Peter J. Passidomo, J.), entered on or about April 4, 2016, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of robbery in the second degree (two counts), grand larceny in the fourth degree (two counts), criminal possession of stolen property in the fourth degree, assault in the third degree, and criminal possession of stolen property in the fifth degree, and placed him on probation for a period of 15 months, unanimously affirmed, without costs. Appeal from fact-finding order, same court and Judge, entered on or about February 4, 2016, unanimously dismissed, without costs, as subsumed in the appeal from the order of disposition.
Appellant's legal sufficiency claim is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we reject it on the merits. We also find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court's determinations regarding identification and credibility.
To the extent that appellant argues that a showup identification should have been suppressed as unduly suggestive and that it tainted the victim's in-court identification of him, he never moved to suppress that evidence, and he thus failed to present a sufficient factual record for review (see Family Ct Act § 330.2). To the extent that appellant argues that the showup rendered the identification evidence unreliable, that claim is unavailing, because the evidence at the fact-finding hearing established that there was a reliable identification, in very close temporal and geographic proximity to the crime (see generally People v Howard, 22 NY3d 388, 402-03 [2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 5, 2017
CLERK